Citation Nr: 1115563	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  04-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a digestive disorder, to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied entitlement to service connection for PUD and GERD.  The Veteran presented testimony at a personal video hearing in March 2006 before the undersigned Veterans Law Judge.  In April 2006, the Board reopened and remanded the claim for additional development.  

Additional evidence was received after the issuance of the supplemental statement of the case in September 2008, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issue.  It does not provide competent medical evidence of a nexus between the Veterans' claimed disability and service.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. 
§ 20.1304(c) (2010).


FINDINGS OF FACT

A chronic a digestive disorder, to include PUD and GERD, was not affirmatively shown to have had onset during service; PUD was not manifest to a compensable degree within one year of separation from service; and a digestive disorder, to include PUD and GERD, first documented after service, is not shown by the competent medical evidence to be related to an injury, disease, or event of service origin.




CONCLUSION OF LAW

A digestive disorder, to include PUD and GERD, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2003 and April 2004; a rating decision in December 2003; and a statement of the case in July 2004.  Those documents discussed specific evidence, particular legal requirements applicable to the claim herein decided, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the September 2008 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In this case, the Veteran's service treatment records and all identified and authorized post-service medical records relevant to the issues on appeal have been requested or obtained.  According to the National Personnel Records Center (NPRC), the Veteran's separation examination in February 1980, is not a matter of record.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully providing the benefit of the doubt to the claimant.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Based on the NPRC's findings, the Board finds that further attempts to secure any additional service treatment records would be futile.  The Board's analysis herein has been undertaken with this heightened duty in mind.  VA has also obtained medical examinations in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  
Service Connection

The Veteran contends that he developed a digestive disorder, to include PUD and GERD, during service.  Specifically, the Veteran asserts that his currently diagnosed PUD and GERD had onset in service as documented in the service medical records by recurrent rectal bleeding for which he was treated with medications, clinical testing, and hospitalizations.  The Veteran testified at a personal hearing that his symptomatology and treatment with medication continued from service to the present. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, such as peptic ulcers, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2010).

With respect to presumptive service connection for peptic ulcers, 38 C.F.R. § 3.309 specifies that a proper diagnosis of gastric or duodenal ulcer is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; thus, where the preponderance of evidence indicates gastric or duodenal ulcer.  Whenever possible, laboratory findings should be used to corroborate the clinical data.

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Initially, the Board must assess the Veteran's competence and credibility to assert that his digestive disorder, to include PUD and GERD, had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  Additionally, the Board finds that the Veteran is credible and competent to report that he experienced rectal bleeding and stomach problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, it does not necessarily follow that there is a relationship between his current digestive disorder, to include PUD and GERD, and gastrointestinal problems in service manifested by recurrent episodes of rectal bleeding.  In this case, the Board finds that the contemporaneous in-service evidence of record, considered with the post service evidence of record, is of more probative and persuasive value that the Veteran's appellate assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The service medical records document recurrent complaints of and treatment for rectal bleeding in 1975 and in 1977.  The Veteran's service medical records show that he was hospitalized during March 1975 with complaints of rectal bleeding.  A sigmoidoscopy was performed with findings of internal hemorrhoids.  A barium enema with air contrast failed to identify any pathology for bleeding.  The Veteran was seen on several other occasions with colonoscopic examination and etiology for the bleeding was undetermined.  The Veteran was hospitalized in 1975 for rectal bleeding and testing was conducted to determine the etiology.  The report of a sigmoidoscopy in April 1975 showed two friable ulcerated areas on the anterior rectal wall that showed recent bleeding and internal hemorrhoids.  An April 1975 rectal biopsy showed ulcerated mucosa that appeared to be a shallow ulcer.  In May 1975, reference was made to a biopsy at seven centimeters that showed microscopically an ulcer with granulation tissue and neovascularization that could have been responsible for bleeding.  At an October 1976 examination, the Veteran reported having or having had stomach, liver, or intestinal conditions; however there was no medical comment and the clinical evaluation was normal.  Records show two hospitalizations in May 1977.  One report noted a diagnosis of lower gastrointestinal bleeding and associated colonoscopy.  The other hospitalization report recorded a diagnosis of lower gastrointestinal bleeding of questionable etiology.  A separation examination is not of record.  The service medical records lack the combination of manifestations sufficient to identify a chronic digestive disorder, to include PUD and GERD, and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  

After service, a January 1983 VA clinical treatment note shows treatment for recurrent rectal bleeding for two weeks.  The Veteran reported a history of periodic rectal bleeding in 1975, in 1978, and most recently two weeks prior.  Barium enema test was within normal limits.  A February 1984 VA hospital discharge summary noted a past medical history of having been on medication for ulcers.

A June 1984 VA examination of the digestive system was shown to be normal to palpation with no indication of hemorrhoids shown.  VA outpatient treatment records starting in April 2000 show treatment for and diagnoses of PUD and GERD.  The report of a September 2002 esophagogastroduodenoscopy (EGD) showed a diagnosis of duodenal erosions.  As the initial documentation of PUD is well beyond the one-year presumptive period for manifestation of peptic ulcer as a chronic disease, service connection cannot be established for PUD on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Additionally, in view of the period without evidence of treatment for gastrointestinal complaints from 1980 to 1983, and the lack of clinical findings of digestive disorder until 2000, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Thus, the determinative question in this case involves causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little or no probative value when offered to establish a causal connection between his current disability and service.  

Moreover, with respect to the question of medical causation, VA obtained a medical opinion, which considered the Veteran's contentions, to include the Veteran's report of being told he had an ulcer and subsequently developed reflux during service.  The medical opinion did not associate the Veteran's digestive disorder to service.  At a VA intestines examination in April 2007, the examiner, following a review of the claims file, to include the service medical records, an examination of the Veteran and clinical testing, diagnosed esophagitis, and gastroesophageal reflux with Schatzki's ring, with a history of intermittent rectal bleeding in service with no current recurrence.  The examiner then opined that it was at least as likely as not that his current symptoms were not related to those he experienced in the military.  The examiner noted that although the Veteran in service had recurrent episodes of bright red blood per rectum, he had rectal ulcers biopsied, and a barium enema and upper GI and small bowel series in April 1975 that revealed no abnormalities.  The examiner noted that after service the Veteran developed severe gastroesophageal reflux.  An upper endoscopy EGD revealed evidence of esophagitis, Schatzki's ring and probable reflux.  However, the service medical record contained no evidence of gastroesophageal reflux or ulcer disease.  

The Board finds that the VA examiner's opinion is both competent and credible.  The Board attaches significant probative and persuasive value to the April 2007 VA examiner's opinion.  The opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's current digestive disorder was not causally related to symptomatology reported in service, to include episodes of recurrent rectal bleeding.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Significantly, the examiner did not find any current recurrence of rectal bleeding that would support any grant of service connection for rectal bleeding.

The Board finds that the weight of the probative evidence does not attribute the Veteran's digestive disorder, to include PUD and GERD, to his service or any incident or treatment in service, despite his contentions to the contrary.  The in-service and post-service objective evidence weighs against the Veteran's lay assertions.  Accordingly, the criteria for service connection for a digestive disorder, to include PUD and GERD, as due to service have not been met.  The Board finds that the preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a digestive disorder, to include peptic ulcer disease and gastroesophageal reflux disease, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


